IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00086-CR

EVELYN BRIDGES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-386-C1


                          MEMORANDUM OPINION

       Evelyn Bridges appealed her conviction for Driving While Intoxicated. She has

now filed a motion to dismiss her appeal. The motion is signed by both Bridges and her

attorney.

       Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.2(a).

                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 1, 2020
Do not publish
[CR25]




Bridges v. State                            Page 2